DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I, claims 1 and 2 in the reply filed on 11/28/2022 is acknowledged. Claims 3 and 4 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/28/2022.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because it exceeds 150 words in length. Correction is required. See MPEP § 608.01(b).
The use of the terms KDF-2 (page 1, line 21), Max S (page 2, line 14), Max 90 (page 2, line 15), GD AF 12 (page 2, line 16), M5 (page 2, line 16), M8 (page 2, line 16), and GD121 (page 2, line 17), which are trade names or marks used in commerce, have been noted in this application. The terms should be accompanied by the generic terminology; furthermore the terms should be capitalized wherever they appear or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the terms.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Interpretation
Regarding claim 1, the limitation “a smoking article manufacturing machine that cuts the web of tipping paper into individual patches and wraps each patch about a respective dual length filter rod to attach a rod of smokable material to opposite ends of each dual length filter rod before the dual length filter rod is cut to form a first and second type of smoking article having first and second filter rod segments, respectively, and in which the first filter rod segment of the first type of smoking article differs from the second filter rod segment of the second type of smoking article” (lines 1-7) is considered to be a statement regarding the intended use of the claimed smoking article manufacturing machine. The Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). Therefore, for the purposes of this Office action, the limitation will be interpreted as if it required a smoking article manufacturing machine capable of tipping paper into patches and wrapping it around rods that are subsequently cut.
The limitation “wherein the smoking article manufacturing machine is configured to cut the tipping paper so that each patch is partly formed from the first lateral portion, and partly formed from the second lateral portion” (lines 11-13) is considered to be a statement regarding the intended use of the claimed smoking article manufacturing machine. The Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). Therefore, for the purposes of this Office action, the limitation will be interpreted as if it required the smoking article manufacturing machine being capable of cutting a tipping paper arranged in the claimed orientation.
The limitation “the machine also being configured to wrap said patch about the dual length filter rod such that the part of the patch formed from the first lateral portion is wrapped about a part of the dual length filter rod which, when cut, forms said first filter rod segment, and the part of the patch formed from the second lateral portion is wrapped about a part of the dual length filter rod which, when cut, forms the second filter rod segment” (lines 14-18) is considered to be a statement regarding the intended use of the claimed smoking article manufacturing machine. The Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). Therefore, for the purposes of this Office action, the limitation will be interpreted as if it required a smoking article manufacturing machine capable of wrapping the claimed patch around the claimed filter rod should such a patch and rod be provided to it.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Umetsu (WO 2016/143128, machine translation relied upon) in view of Richardson (GB 2455733).

Regarding claim 1, Umetsu discloses a method for manufacturing a cigarette with a filter which is obtained by connecting a cigarette and a filter with tipping paper (lines 10-13). A cigarette manufacturing device (figure 1, reference numeral 12) attaches a filter to a rod of filler material at a filter tip attachment (lines 83-93, figure 1, reference numeral 14) wraps a double tip paper (figure 3, reference numeral DTP) around two separated cigarettes (figure 3, reference numeral C) and a filter plug (figure 3, reference numeral FP), and is then cut into equal pieces to form two filter cigarettes (lines 114-124, figure 3, reference numeral FC). The rods are mounted on a cutting drum (lines 210-217, figure 5, reference numeral 46) so that they can be cut by a rotary knife (lines 203-209, figure 5, reference numeral 72). Although not explicitly disclosed by Umetsu, it is evident that the rotary knife could be used to cut the tipping paper into individual patches since it cuts an entire cigarette wrapped in tipping paper, which is much thicker than the tipping paper alone. Umetsu does not explicitly teach the tipping paper having different first and second lateral portions.
Richardson teaches a smoking article having a tobacco rod (figure 1, reference numeral 1) that is connected to a cylindrical filter (figure 1, reference numeral 2) by tipping paper (page 3, lines 22-31, figure 1, reference numeral 3). Adhesive stripes are applied to the inside of the tipping paper to provide a flavorant and a distinctive pattern to the cigarette (page 5, lines 18-27). The flavorant is naturally colored such that visually discernible portions of the adhesive are visible in the end face of the filter (page 4, lines 14-24, figure 3, reference numeral 6). The adhesive portions are located laterally along the width of the wrapping material onto which they are formed (figure 4). Richardson additionally discloses that this smoking article provides a unique appearance that differentiates the article (page 1, lines 25-27).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the tipping paper of Umetsu with the colored flavored stripes of Richardson such that both cigarettes of Umetsu contain a portion of the adhesive stripes. One would have been motivated to do so since Richardson teaches a smoking article that provides a unique appearance that differentiates it.

Regarding claim 2, Richardson teaches that the difference between the portions is visually discernable (page 1, lines 25-27).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL E SPARKS whose telephone number is (571)270-1426. The examiner can normally be reached Monday-Thursday 8:00 am-5 pm, every other Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/RUSSELL E SPARKS/               Examiner, Art Unit 1747